HICKS, Circuit Judge.
This cause was heard on the transcript of the record and was argued by counsel, and it appearing that the suit was brought to recover the benefits of a war risk insurance policy, and was tried by the court without the intervention of a jury, and that appellant neither requested special findings of fact nor presented to the court propositions of law upon the facts found, with a request for rulings thereon, and that therefore no question has been preserved for review.
It is now here ordered and adjudged that the judgment of the District Court be and the same is hereby affirmed.